Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/16/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 08/16/2022, has been entered. Claims 1, 9, and 17 have been amended. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Priority
The claim of priority to Provisional US Application 62/363,747 is acknowledged. The pending claims are therefor considered to have an effective filing date of 07/18/2016.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-8 are directed to a machine, claims 9-15 are directed to a process, and claims 17-20 are directed to an article of manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 9, and 17 recite at least the following limitations that are believed to recite an abstract idea:
providing a process to support communication in an instant messaging service between an instant messaging client and a commerce system providing event ticket sales services that is configured to be communicatively coupled to the instant messaging system; 
identifying potential query responses for inclusion in a storage at the instant messaging system based on trending social media data at the instant messaging system and user historical data indicating user interest information associated with a user, the trending social media data associated with a plurality of events and a plurality of geo-locations; 
storing the potential query responses in the storage; 
receiving, at the instant messaging system, a query associated with the user and associated with a first geo-location of the plurality of geo-locations; and 
automatically providing one of the potential query responses indicating at least one event from the plurality of events corresponding to the first geo-location in response to the query from the instant messaging service provided by the instant messaging system.
The above limitations recite the concept of query management and response. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 6 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
An instant messaging server
An application
A commerce server
A cache
A non-transitory machine-readable medium storing machine-executable instructions
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-8, 10-16, and 18-20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
An instant messaging server
An application
A commerce server
A cache
A non-transitory machine-readable medium storing machine-executable instructions
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, 6-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kritt et al (US 20160203143 A1), hereinafter Kritt, in view of Barth et al (US 20070100962 A1), hereinafter Barth.
Regarding claim 9, Kritt teaches a method performed by a server (Kritt: [0032]), the method comprising: 
identifying potential query responses for inclusion in a cache at the server based on trending social media data at the server and user historical data indicating user interest information associated with a user, the trending social media data associated with a plurality of events and a plurality of geo-locations (Kritt: “the cluster module 204 identifies patterns (e.g., trends) of user-generated, social networking content associated with an event and/or activity, groups the user generated content based on the identified pattern, and filters the group of content based on times, locations, and generation rates of the user-generated content to generate a cluster of related user-generated content.” [0093] – “allow the social network members to form affiliations (e.g., social networks) within the social networking service. In various embodiments, affiliated members may be described using terms such as “friends,” “connections,” “followers”, or the like. … The members affiliations may be stored as a part of the member's social networking profile.” [0053] – See also Figure 7B, [0136].); 
storing the potential query responses in the cache (Kritt: “continuously gather user-generated content, identify clusters of related user-generated content, and determine areas containing each cluster of related user-generated content …when the search module 208 receives the search query, it can retrieve information from pre-existing databases relating to the clusters of user-generated content to provide the search result.” [0083] – It is understood that the responses are stored in the ‘pre-existing databases’ in order to be retrieved therefrom.); 
receiving, at the server, a query associated with the user and associated with a first geo-location of the plurality of geo-locations (Kritt: “the server 101 receives the search query” [0055] – “The user device 114 may send a search query relating to … attributes of events or activities within a particular geographical area. … As an example, a user may search for trinkets sold in a holiday market of a nearby city.” [0056] – “a nearby city” is recognized as the first geolocation); and 
automatically providing one of the potential query responses indicating at least one event from the plurality of events corresponding to the first geo-location in response to the query from a service provided by the server (Kritt: “The user device 114 may then receive a search result from the server 101, the search result including an electronic map, and display the electronic map to the user of the user device 114. The displayed electronic map includes a boundary of a cluster of user-generated content relating to the search query (e.g., the particular events, activities, or attributes of events or activities within a particular geographical area). The displayed electronic map may also include locations of one or more objects within the cluster that relate to the search query. For example, the map may display a user-defined boundary of the holiday market of the nearby city as well as locations of several stalls selling the searched for trinkets.” [0057]),
but does not specifically teach providing an application configured to support communication in an instant messaging service between an instant messaging client and a commerce server providing event ticket sales services that is configured to be communicatively coupled to an instant messaging server.
However, Barth teaches a dynamic search engine (Barth: Abstract), including providing an application configured to support communication in an instant messaging service between an instant messaging client and a commerce server providing event ticket sales services that is configured to be communicatively coupled to an instant messaging server (Barth: “ the system architecture 100 may include one or more system servers 102 coupled among one or more client spaces 104 or client devices 110-116 and one or more product supplier and informational websites 106 via at least one network 108. …The client devices 110-116 may host standard web browsers and/or custom applications software. ” [0027] – “ the search system is used to search for information relating to purchasable items that have time-limited availability, such as airline tickets … the system could use a method for essentially immediately notifying the user so that a purchase transaction could be completed. Such a method could include the use of an email, instant messaging, a paging system, or an asynchronous message to a wireless client” [0206]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kritt would continue to teach a method for providing results to a query, except that now it would also teach providing an application configured to support communication in an instant messaging service between an instant messaging client and a commerce server providing event ticket sales services that is configured to be communicatively coupled to an instant messaging server, according to the teachings of Barth. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved relevance in provided search results (Barth: [0232]).

Regarding Claim 10, Kritt/Barth teach the method of claim 9, wherein the one of the potential query responses is a response to a request for a ticket to a live event (Barth: “ the search system is used to search for information relating to purchasable items that have time-limited availability, such as airline tickets” [0206] – It is understood that the broadest reasonable interpretation of live event may include air travel, with a flight being recognized to constitute an in-person event.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kritt with Barth for the reasons identified above with respect to claim 9. 

Regarding Claim 12, Kritt/Barth teach the method of claim 9, wherein identifying the potential query responses is further based on inquiries at the commerce server (Barth: “The server 206 also analyzes (e.g., essentially immediately) the user action(s) and, in response, makes one or more electronic requests 214 (sometimes referred to herein as "shadow requests") to product and information suppliers 208 (sometimes referred to herein as "suppliers") to obtain relevant data.” [0028] – “ As results are received from each queried travel supplier, the results may be evaluated and processed for possible transmission to the client along with search progress status information. When all results have been received from the queried travel suppliers, final "search complete" status information is sent to the client.” [0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kritt with Barth for the reasons identified above with respect to claim 9. 

Regarding Claim 14, Kritt/Barth teach the method of claim 9, further comprising: receiving a purchase request in response to the one of the potential query responses; and in response to the purchase request, opening a connection between the instant messaging server and the commerce server (Barth: “When the user elects to actually make a reservation, they will be taken to a purchase page 1170. This may be a single page as shown in this example, or multiple pages in a sequence or “funnel used to complete the process of collecting payment information from the user and confirming their purchase.” [0267]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kritt with Barth for the reasons identified above with respect to claim 9. 

Regarding Claim 15, Kritt/Barth teach the method of claim 9, wherein identifying the potential query responses is further based on the user historical data for the user such that the potential query responses are tailored to the user (Kritt: “allow the social network members to form affiliations (e.g., social networks) within the social networking service. In various embodiments, affiliated members may be described using terms such as “friends,” “connections,” “followers”, or the like. … The members affiliations may be stored as a part of the member's social networking profile.” [0053] – “the Social networking server 112 stores social networking profiles for each member of the social networking service and a plurality of content items generated by the social network members.” [0052]).

Regarding Claim 16, Kritt/Barth teach the method of claim 10, wherein the trending social media data includes at least one of: a performer of the live event or a location of the live event (Kritt: “the cluster module 204 identifies patterns (e.g., trends) of user-generated, social networking content associated with an event and/or activity, groups the user generated content based on the identified pattern, and filters the group of content based on times, locations, and generation rates of the user-generated content to generate a cluster of related user-generated content.” [0093]  – “the area module 206 may determine that a cluster no longer exists, due to the event or activity not being current, based on the weighted user-generated content.” [0074] – “the age module 316 defining which user-generated content is currently included in the cluster. As the content items associated with the cluster” [0111]).

Regarding claims 1-2, 4, and 6-8, the limitations of system claims 1-2, 4, and 6-8 are closely parallel to the limitations of method claims 9-10, 12, and 14-16, and are rejected on the same basis.

Regarding claims 17-20, the limitations of claims 17-20 are closely parallel to the limitations of system claims 9-10 and 15-16, with the additional limitation of a non-transitory machine-readable medium storing instructions that, when executed by a machine, cause the machine to perform operations (Kritt: [0026]), and are rejected on the same basis.

Claims 3, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kritt in view of Barth, and further in view of Sareen et al (US 20100114954 A1), hereinafter Sareen. 

Regarding Claim 11, Kritt/Barth teach the method of claim 9, but do not specifically teach that identifying the potential query responses is further based on trending topics on media other than social media.  
However, Sareen teaches a predictive search engine (Sareen: Abstract), including identifying the potential query responses further based on trending topics on media other than social media (Sareen: “The web crawler 180 retrieves and indexes websites 190 or content of the websites on the network 110. The web crawler 180 may store the content of the websites in the logs 140. … For example, if the prediction engine 150 is determining the popularity for Jennifer Lopez's concert Sales the prediction engine could predict that the popularity will increase because the web crawler 180 retrieves more content from news articles or blogs about overwhelming interest in the concert.” [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kritt/Barth would continue to teach identifying the potential query responses based on trending topics, except that now it would also teach identifying the potential query responses further based on trending topics on media other than social media, according to the teachings of Sareen. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to predict more popular queries (Sareen: [0030]).

Regarding Claim 13, Kritt/Barth teach the method of claim 12, but does not specifically teach that identifying the potential query responses is further based on completed transactions at the commerce server.
However, Sareen teaches a predictive search engine (Sareen: Abstract), including identifying the potential query responses further based on completed transactions at the commerce server (Sareen: “the computing environment 100 is configured with a prediction engine 150 that predicts out comes of events and predicts future popularities for events and queries based on the real time processing of queries received by a search engine 120 and analyzing logs 140 storing navigation data, purchase data, and previous queries from users of the search engine 120.” [0025]  — “the logs 140 may store transaction data for purchases made by the user.” [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kritt/Barth would continue to teach identifying the potential query responses based on trending topics, except that now it would also teach identifying the potential query responses further based on completed transactions at the commerce server, according to the teachings of Sareen. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to predict more popular queries (Sareen: [0030]).

Regarding claims 3 & 5, the limitations of claims 3 & 5 are closely parallel to the limitations of claims 11 and 13 and are rejected on the same basis.


Response to Arguments
	Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
	Applicant argues, with reference to USPTO Example 37, that the claims, as amended are integrated into a practical application. Specifically, Applicant argues that both claim sets recite systems “for at least performing a receiving clause and a clause including automatically performing an operation,” with the Example reciting an automatic moving of icons and the pending claims reciting an automatic providing of information, specifically query responses. Applicant contends that the pending claims “recite a specific manner of determining one of the potential query responses in response to receiving a query, which provides a specific improvement over prior systems used to determine query results, resulting in improved search results [in] an online marketplace communicatively coupled with an instant messaging server.”
	Examiner respectfully disagrees. Whereas Example 37 recites specific computer-related additional elements that integrate the claims into a practical application necessarily rooted in technology, namely an improvement to interface technology, the pending claims represent mere automation of a manual process for responding to requests in the course of selling event tickets, using a generic computer (see MPEP 2106.05(a).) Such an improvement as alleged, at best, amounts to a business improvement rather than a technological improvement to the functionality of search engines – the claimed computer-related additional elements “function solely as an obvious mechanism for permitting a solution to be achieved more quickly [MPEP 2106.05(b)].
Claim Rejection – 35 USC §103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gross et al (US 20160360382 A1) recites the ability to recommend events to users based on user location and event location, with consideration given to social media ‘hits’ in recommending events.
Martini (US 20120102013) recites a search system for locating events and activities based on user preferences near a user-defined location; twitter trends and social network data are factored into the list of available events.
Borios et al (US 20170357699 A1) recites systems for predicting search queries based on social media trends.
Pace et al (US 20160260031 A1) teaches systems for supporting searches for events and event recommendations, including the providing of tickets, with consideration to social media trends.
Auger et al (WO2015172253A1) teaches a chat system connected to a search engine that facilitates the sale of tickets and makes consideration for social network data.
Burks (US 20180196854 A1)  recites a system for predicting search queries and returning relevant search results to a user based on currently trending topics on social media that correspond to a user’s current location. – This reference does not appear to have been filed before the effective filing date of the current claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625